(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por ouaNto, los únicos señalamientos de error son:
“1. La corte inferior cometió error al declarar con lugar la’ moción del de-mandado solicitando permiso para radicar por deposición la declaración del deman-dado.
“2. La corte inferior cometió error al declarar sin lugar la moción del de-mandante solicitando fuera eliminada del réeord la contestación enmendada del demandado.
“3. La corte inferior cometió error al admitir como prueba la declaración del demandado por deposición, habiendo sido ésta radicada fuera del término concedido.
“4. La corte inferior cometió error al dar por probado para dictar la sen-tencia apelada, que el dinero objeto del préstamo o parte de él fuera empleado por el demandante en pagar los materiales de la construcción de la casa objeto de esta acción.
“5. La corte inferior cometió error al resolver que la casa objeto de esta acción no estaba terminada ni habitada por los demandantes cuando se constituyó el gravamen hipotecario original.
“6. La corte inferior cometió error al resolver, que los demandantes, desde cualquier ángulo que se considere la cuestión, no tienen derecho alguno a recla-mar del demandado el pago de su derecho de homestead.
“7. La corte inferior cometió error al imponer, las costas al demandante. ’ ’
Por ouaNto, al resolver las cuestiones indicadas en el séptimo y en los primeros tres señalamientos, a lo sumo la corte de distrito ejer-citó una amplia discreción, sin que encontremos verdadero abuso de ésta.
Por CUANTO, tampoco encontramos en la apreciación de la prueba practicada error tan manifiesto que exija una revocación de la sen-tencia pronunciada.
Por tanto, se confirma la sentencia que dictó la Corte de Dis-trito de San Juan en junio 18, 1936.
Los Jueces Asociados S.res. Travieso y De Jesús no intervinieron.